wv' v~v ___-p-

gl , 7 1 bi ’0 l
RECEIVED |N
COURT OF CR|M|NAL APPEALS

MA¥ 26 2015

WRIT NO/DALLAS COUNTY ----- WR92-438924S(A>
Court of Criminal Appeals Writ No.

 

Abe!.Acosta,Clerk

Now in the Texas Court of Criminal
Appeals, sent from Dallas Clerk

Ex Parte

c§‘);(/">¢O°¢\?°

Timothy Carty

Objection To The b "Trial Court‘s Findings Of Fact And Ccnclu-_
sions Of Law

 

~ Ihe Applicant, Timothy Carty(pro-se) respectfully objects to
the Findings of Fact and-legal conclusions sent to this Court
in the above said cause for the following reasons(THEY ARE.IN-
coRREcT):v

One
The Court argues that I, Timothy Carty(The Applicant) failed
to comply with.Rule 73 because I did not provide information
in the "Petitioner's Information" section of the application

I OBJECT BECAUSE I SIGNED THE INMATE'S DECLARATION On p.l7 Of
the Application as instructed on p.l6 that states in part: "The
inmate applicant must sigm...the "Inmate's Declaration"»

I am an inmate APPLICANT._

 

I did notice that on page l7~I made a small mistake and did
not circle as instructed "applicant" on the inmates declaration
where it gives an option to circle either applicant or petition-
er. ' '

TwO
l have filed attached to_this objection a true copy of page.
17 of the_Application(photo coov) and in pen circled "applicant
"'as instructed.` The Dallas Clerk never notified me of this
mistake and l was not notified until I received a copy of the
.trial court’s findings of fact after my Application was already
nforwarded to your court giving me no chance to circle applicant

after notice and correct it before it reached your court.

p.l

 

 

Should not the Dallas Clerk have sent the Applicatign back to
me with notice-to correct it by simply circling my choice between
Applicant and Petitioner? Prior to sending it all the way to yo-
ur honorable court2 Is the remedy to dismiss it? Or can you now
proceed with the correction page attached to this objection in
which I have now circled "applicant"? Since the trial court cer--
tainly knows that l am the actual innate-applicant is the court
incorrect in contending that I should have filled out the Petiti-
tioner'ernformation? `For the above reasons I object?

Three

ALSO I OBJECT because the trial never gave me a chance to lodge

objections to defense counsels affidavit before making it's
findings. The first time I ever got a copy of the affidavit was
when the prison mail room handed me a copy of the trial court’s

findings of fact and conclusions of law; That was after my ap-

plication was already sent to your court. The copy I have is not

even time filed stamped. I NOW OBJECT TO IT on the basis that
regardless of defense counsel‘s claim of lack of memory:f

l: There is no reasonable trial strategy for defense counsel-
actions and inactions as explained in my writ.
jrattached the transcripts(§eporter's Record) to my writ Ap-
plication and Memorandum in support of my grounds which was
and is sufficient to r e f r e s h defense counsel's mem-
ory in order to explain, deny, or concede his prejudicial
deficient performance for each ground raised.

2: My grounds are solely based on the excerpts from the Re-
porter's Record attached to my writ, they have nothing to
do with anything defense counsel is talking about in his
affidavit in which he mentions his investigator.

3: A flawless memory is not needed by defense counsel to ex-
plain why he allowed a policeman to take the stand andv
explain to the jury that he was informed that l killed the
alleged victim by a person who never showed up at trial to

p2

 

verify that he had made such a statement. I showed it in
the transcript. The record is clear that the officer is
giving inadmissible hearsay in violation of the Confron¥
tation Clause about what a person supposedly told him who
the record proves never testified at my trial falsely na-
ming me as a murderer.’ I AH NOT. See my grounds #5.'
please. There was no reasonable strategy._

The same goes for all of my grounds, investigations done or
not done by defense counsel is not relevant in light of the
facts and record I present.

The fact that l had a biased juror clear on the record who
once worked with the very same D.A. who tried my case, and
who admitted on record she could not guarantee she would be
fair is not disputable. Defense counsel ‘s' memory or lack
thereof is irrelevant to the question of was it a reasonable
strategy to fail to object to her sitting on my jury, or
was I prejudiced by this.biased juror, or whether there ex~
ist a reasonable probability the outcome would have been
different. 'See-ground #9.

I attached the record to the writ where  the biased juror
admits her bias. Hands down indisputable ground. Defense
coun sel read my writ application and memorandum prior to
filing any affidavit., He saw the same facts this honorable
court can see that I presented in the record. It is evi-
dent there is no strategy for not objecting to my guilt be-
judged by this admitted biased juror, no memory is needed
or able to explain or justify this ineffective assistance
of counsel. See again ground #9

I also object to`the claim that it is too late for me to
file my ll. 07. The State or defense counsel is not pre-
judiced in any way because the record itself is the witness l
of each ground accessible to them both. The trial court mis-
pplies the doctrine of laches to my case. This court has
entertained many ll.O7's that were older cases.

Respectfully Submitted,

Timothy C rty #636 05
Telford Unit

3899 State Hwy.98

New Boston, TX 75570

p.3

 

PETITIONER’S INFORMATION

Pelitioner’s pnm-ied names

 

Statc bar number_,rif`applicablc:

 

Addre'ss_:»

 

 

 

Telephorm:

 

.Fax~:

 

lwm"l:s DE:cLARMEoN

I,W®Unu T»(' Lfm§L‘~R

,am th . applicant / _'_c:titioner` (ci.r.clc `one) and

being presenclyincurc'crarcd 111 ’BZ)\_) w ]~€, (,() .'»,4 w¢g/ H/, .dccl£are under penalty of
\}

perjury that accmding 10 my belief the fm':!s marad 111 the above a;)plicszli